698 N.W.2d 391 (2005)
472 Mich. 899-924
BRANDON ASSOCIATES
v.
CASTLE MANAGEMENT.
No. 128054.
Supreme Court of Michigan.
June 28, 2005.
SC: 128054, COA: 247192.
On order of the Court, the motion to strike the application for leave to appeal as untimely is considered, and it is DENIED. The application for leave to appeal the November 18, 2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.